FILED
                            NOT FOR PUBLICATION                             JUL 01 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN SOLIS OLVERA,                               No. 06-72516

              Petitioner,                        Agency No. A079-587-732

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 17, 2010
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and STOTLER **, Senior
District Judge.

       Juan Solis Olvera, a native and citizen of Mexico, appeals the Board of

Immigration Appeals’s (“BIA”) decision affirming an Immigration Judge’s denial



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Alicemarie H. Stotler, Senior United States District
Judge for the Central District of California, sitting by designation.
of his application for cancellation of removal under 8 U.S.C. § 1229b(b).

Petitioner contends the BIA erred in ruling that his conviction for willfully

discharging a firearm in a grossly negligent manner rendered him statutorily

ineligible for cancellation of removal.

      The BIA did not err. Aliens who commit “[c]ertain firearm offenses” cannot

obtain cancellation of removal. 8 U.S.C. §§ 1227(a)(2)(C), 1229b(b)(1)(C).

Petitioner’s conviction for willfully discharging a firearm in a grossly negligent

manner in violation of California Penal Code § 246.3 is a firearms offense that

renders him statutorily ineligible for cancellation of removal. See Gonzalez-

Gonzalez v. Ashcroft, 390 F.3d 649, 652 (9th Cir. 2004); Valerio-Ochoa v. INS,

241 F.3d 1092, 1095 (9th Cir. 2001). We need not consider Petitioner’s argument

that he is eligible for relief because he used a firearm for “cultural purposes.” This

claim was never presented to the BIA and we lack jurisdiction to consider it. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Petitioner also argues that this court should overrule Gonzalez-Gonzalez. A

three-judge panel cannot, however, overrule a case unless there has been some

intervening controlling authority. See Miller v. Gammie, 335 F.3d 889, 899-900

(9th Cir. 2003) (en banc). Petitioner has pointed to no intervening authority that

undermines our decision in Gonzalez-Gonzalez.


                                           2
The petition for review is DENIED.




                                3